Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 03/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of related US Patent Nos. 9,962,271 & 10,729,561 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Based on the most recent set of claims filed 03/28/22 and the interview held 05/03/22, Claims 1-3, 6-9, 11-15 & 17 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bala Sundararajan on 05/03/22.
Based on the most recent set of claims filed 03/28/22 and the interview held 05/03/22, the application has been amended as follows: 
Claim 1 has been amended as follows:
“1. (Currently Amended) An intervertebral implant, comprising: 
     a first endplate including an upper surface, a first opening, a downward extension, and a first slot;      a second endplate including a lower surface, a second opening, an upward extension, and a second slot;      a body portion comprising a first end and a second end, wherein the first and second slots of the first and second endplates, respectively, are each angled with respect to a longitudinal axis of the intervertebral implant in a direction extending from the first end to the second end of the body portion, and wherein the first end is configured to distract adjacent vertebral bodies when the intervertebral implant is inserted into an intervertebral space; and      [[an]] a threaded actuation member positioned through the second end of the body portion;      wherein actuation of the actuation member causes the first endplate and the second endplate to change from an unexpanded configuration to an expanded configuration, 
     whereby in the expanded configuration a distance of separation between the first endplate and second endplate is greater than in the unexpanded configuration, and wherein the first endplate and the second endplate move to the expanded configuration upon rotation of the actuation member.”

Cancel Claims 10, 18 & 19.

Claim 11 has been amended as follows:

“11. (Currently Amended) An intervertebral implant, comprising: 
     a first endplate including an upper surface and a lower surface, [[and]] a downward extension extending from the lower surface, and at least two ramps; 
     a second endplate including an upper surface and a lower surface, [[and]] an upward extension extending from the upper surface, and at least two ramps; 
     a body portion comprising a first end and a second end, wherein the first end is configured to distract adjacent vertebral bodies when the intervertebral implant is inserted into an intervertebral space; and 
     an actuation member positioned through the second end of the body portion; 
     wherein actuation of the actuation member causes the first endplate and second endplate to change from an unexpanded configuration to an expanded configuration,  
     whereby in the expanded configuration a distance of separation between the first endplate and second endplate is greater than in the unexpanded configuration, wherein the at least two ramps of the first endplate remain at the same distance from each other in both the unexpanded configuration and the expanded configuration, and wherein the actuation member is threaded.”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an intervertebral implant, comprising: a first endplate including an upper surface, a first opening, a downward extension, and a first slot; a second endplate including a lower surface, a second opening, an upward extension, and a second slot; a body portion comprising a first end and a second end, wherein the first and second slots of the first and second endplates, respectively, are each angled with respect to a longitudinal axis of the intervertebral implant in a direction extending from the first end to the second end of the body portion, and wherein the first end is configured to distract adjacent vertebral bodies when the intervertebral implant is inserted into an intervertebral space; and a threaded actuation member positioned through the second end of the body portion; wherein actuation of the actuation member causes the first endplate and the second endplate to change from an unexpanded configuration to an expanded configuration, whereby in the expanded configuration a distance of separation between the first endplate and second endplate is greater than in the unexpanded configuration, and wherein the first endplate and the second endplate move to the expanded configuration upon rotation of the actuation member, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Zucherman et al. (US PG Pub No. 2005/0125061).
Zucherman et al. discloses a system for replacing spinal discs comprising a spinal implant comprising first and second endplates, a body portion therebetween, and an actuation member for causing the endplates to move from a contracted configuration to an expanded configuration, but Zucherman et al. fails to disclose that the first endplate and the second endplate move to the expanded configuration upon rotation of the threaded actuation member. Furthermore, modifying Zucherman et al. to have the claimed features would destroy the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775